DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "such load condition" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “such” load condition the applicate is referring to. No “such” load condition was previously claimed. Claims 11-13 inherit the same from claim 10.
Claim 14 recites the limitation "such load condition" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “such” load condition the applicate is referring to. No “such” load condition was previously claimed. Claims 15-17 inherit the same from claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,424,684. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1; US 11,424,684 claims a two stage power converter (col. 14 line 36), comprising: a buck pre-regulator stage configured to receive an input voltage and produce an intermediate voltage lower than the input voltage (col. 14 lines 37-39); a resonant bus converter stage configured to receive the intermediate voltage produced by the buck pre-regulator stage and produce an output voltage that is a fixed multiple of the intermediate voltage (col. 14 lines 40-43); and control circuitry coupled to the buck pre-regulator stage and the resonant bus converter stage (col. 14 lines 44-45), wherein the control circuitry is configured to perform at least one of: controlled burst mode operation of the resonant bus converter (col. 15 lines 46-47).
Claim 2; fully disclosed in claim 2 of US 11,424,684.
Claim 3; fully disclosed in claim 3 of US 11,424,684.
Claim 4; fully disclosed in claim 4 of US 11,424,684.
Claim 5; fully disclosed in claim 5 of US 11,424,684.
Claim 6; fully disclosed in claim 6 of US 11,424,684.
Claim 7; fully disclosed in claim 22 of US 11,424,684.
Claim 8; fully disclosed in claim 23 of US 11,424,684.
Claim 9; fully disclosed in claim 24 of US 11,424,684.
Claim 10; US 11,424,684 claims a method of operating a two-stage converter having a first buck pre-regulator stage and a second resonant bus converter stage (col. 16 lines 1-5), the method comprising controlled burst mode operation of the resonant bus converter, including: detecting a load condition at or below a point at which switching and bias power losses of the buck pre-regulator stage and conduction and magnetic core losses of the buck pre-regulator stage are in equilibrium (col. 16 lines 19-26); and responsive to the load condition, temporarily and intermittently disabling and enabling switching of the buck pre-regulator stage and the resonant bus converter stage (col. 16 lines 27-30); wherein detecting the load condition at or below a point at which switching and bias power losses of the buck pre-regulator stage and conduction and magnetic core losses of the buck pre-regulator stage are in equilibrium comprises detecting a lower disable control signal at a load current below a first predetermined threshold and a higher enable control signal (col. 16 lines 31-37).
Claim 11; fully disclosed in claim 14 of US 11,424,684.
Claim 12; fully disclosed in claim 15 of US 11,424,684.
Claim 13; fully disclosed in claim 16 of US 11,424,684.

Claim 14; US 11,424,684 claims method of operating a two-stage converter having a first buck pre-regulator stage and a second resonant bus converter stage (col. 16 lines 1-2), the method comprising controlled burst mode operation of the resonant bus converter (col. 16 lines 19-21), including: detecting a load condition at or below a point at which switching and bias power losses of the buck pre-regulator stage and conduction and magnetic core losses of the buck pre-regulator stage are in equilibrium (col. 16 lines 22-26); responsive to the load condition, temporarily and intermittently disabling and enabling switching of the buck pre-regulator stage and the resonant bus converter stage (col. 16 lines 27-30); and entering the controlled burst mode responsive to a control signal reaching a first threshold and exiting the controlled burst mode responsive to the control signal reaching a second threshold (col. 16 lines 38-41).
Claim 15; fully disclosed in claim 13 of US 11,424,684.
Claim 16; fully disclosed in claim 15 of US 11,424,684.
Claim 17; fully disclosed in claim 16 of US 11,424,684.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (US 2014/0211515) in view of Jin et al. (US 2013/0320950).
Claim 1; Tomioka et al. disclose a two stage power converter, comprising: a buck pre-regulator stage (2) configured to receive an input voltage (Vp) and produce an intermediate voltage (Vb) lower than the input voltage; a resonant bus converter (3) stage configured to receive the intermediate voltage (Vb) produced by the buck pre-regulator stage (2) and produce an output voltage (Vo) that is a fixed multiple of the intermediate voltage; and control circuitry (5) coupled to the buck pre-regulator (2) stage and the resonant bus converter stage (3).
However, Tomioka et al. do not disclose whether the control circuitry is configured to perform controlled burst mode operation of the resonant bus converter. 
Jin et al. teach a control method making a resonant converter (para. [0038]) operate in a burst mode. Jin et al. teach that generally, in order to improve the efficiency, when the output power of the resonant converter is lower than a preset value, the resonant converter enters into a Burst-Mode. Burst mode control  increases light-load efficiency of the resonant circuit. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tomioka et al. to include control  circuitry that is configured to perform controlled burst mode operation of the resonant bus converter in order to improve the efficiency when the output power of the resonant converter is lower than a preset value, such as light-load conditions. 

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. and Jin et al. in view of Op Het Veld et al. (US 2019/0089254).
Claims 2-6; (fig. 17) Tomioka et al. and Jin et al. disclose the claimed subject matter in regards to claim 1 surpa, including the resonant bus converter is a half-bridge comprising: first and second switching devices (Q3/Q4) coupled in series across the intermediate voltage; first and second resonant capacitors (C11/C12) coupled in series across the intermediate voltage; and a transformer (T1) having a primary winding coupled between a junction of the first and second switching devices and a junction of the first and second resonant capacitors, the transformer also having at least one secondary winding coupled to an output of the two stage converter by one or more rectifier devices (D3/D4); wherein: the first and second switching devices are alternately operated 180 degrees out of phase at a duty cycle of about 50% with a dead time to prevent cross-conduction (fig 23) , thereby generating a sinusoidal current in the transformer primary winding.
However, Tomioka et al. and Jin et al. do not disclose the resonant bus converter is configured to achieve zero voltage switching of the first and second switching devices.
Op Het Veld et al. teaches that it is known in the art to provide a half bridge resonant converter circuit achieves zero voltage switching of first and second switching devices. Zero voltage switching ensures that the voltage across a switch is zero before it will be switched on and as such eliminates switching losses which makes high frequency (HF) operation possible. HF operation enables a reduction in the size of capacitive and inductive components used in the resonant tank circuit which makes smaller and cheaper designs possible.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tomioka et al. and Jin et al. to include zero voltage switching of the first and second switching devices as taught by Op Het Veld et al. teaches in order to ensure that the voltage across a switch is zero before it will be switched on and as such eliminates switching losses which makes high frequency (HF) operation possible. HF operation enables a reduction in the size of capacitive and inductive components used in the resonant tank circuit which makes smaller and cheaper designs possible.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. and Jin et al. in view of Shih (US 2005/0057228).
Tomioka et al. and Jin et al. disclose the buck pre-regulator stage comprises: a first switching device (Q2) and a second switching device (D2) coupled in series across the input voltage, wherein the first switching device is a power control switch (Q2); a buck inductor (L2) coupled between a junction of the first and second switching devices and an input of the resonant bus converter.
However, Tomioka et al. and Jin et al. do not disclose the second switching device is a reverse current control switch with a free-wheeling diode coupled in parallel with the reverse current control switch, a first current sensor coupled to the control circuitry and configured to sense the buck pre-regulator current during an on time of the first switching device; or, a second current sensor coupled to the control circuitry and configured to sense freewheeling current during an off time of the first switching device.
Shih, figure 6, teaches it is known in the art to configure a buck converter with High (HS) and Low side (LS) switches with a freewheel diode (18) and to use two current sensors for sensing regulator current wherein one sensor (41, 43) senses current when the first switch (e.g. high side switch 11) is ON, and a second sensor (61, 63) for sensing freewheeling current when the first switch (11) if OFF; in order to optimally control delay time between the switches to increase efficiency by preventing loss, and enable precise detection of the variation at the output of the voltage regulator.
Therefore, it would have been obvious to one having ordinary skill in the art at  the time the invention was effectively filed to modify Tomioka et al. and Jin et al. to  include an old and well known buck configuration of high side and low side switches and a freewheel diode and to further use a first current sensor coupled to the control circuitry and configured to sense the buck pre-regulator current during an on time of the first switching device; or, a second current sensor coupled to the control circuitry and configured to sense freewheeling current during an off time of the first switching device in order to optimally control delay time between the switches to increase efficiency by preventing loss, and enable precise detection of the variation at  the output of the voltage regulator as taught by Shih.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., Jin et al. and Shih in view of Tomasovics et al. (US 20160365847).
Tomioka et al., Jin et al. and Shih disclose the claimed subject matter in regards to claim 1 supra, except for a current sense resistor connected in series with at least the  buck inductor during an on time of the first switching device; or, a current sensor is a current sense resistor connected in series with the second switching device.
Tomasovics et al. teach it is known in the art to connect a resistor (188) in series with a switch (184) of a buck converter in order to sense current.
Therefore, it would have been obvious to one having ordinary skill in the art at  the time the invention was effectively filed to modify Tomioka et al., Jin et al. and Shih to include a current sense resistor connected in series with at least the buck inductor during an on time of the first switching device; or, a current sensor is a current sense resistor connected in series with the second switching device in order to sense current for use in the controller to regulate the output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               11/18/2022